UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-8538



DAVID T. CAREY,

                                              Plaintiff - Appellant,

          versus

WILLIAM C. DUNCIL, Warden; ROY WHITE, Hospital
Administrator; DAVID SMITH, Nurse; JENNIFER
SIMMONS, Nurse,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Elkins. Robert Earl Maxwell, District
Judge. (CA-95-12-2)

Submitted:   March 21, 1996                 Decided:   April 16, 1996

Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


David T. Carey, Appellant Pro Se. Jill M. Jerabek, OFFICE OF THE
ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia; Peter
Gregory Zurbuch, Bridgette Rhoden Wilson, BUSCH & TALBOTT, Elkins,
West Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint concerning the

administration of his medication. We have reviewed the record and

the district court's opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. Carey v.
Duncil, No. CA-95-12-2 (N.D.W. Va. Nov. 20, 1995). We deny Appel-

lant's motion to compel the district court to provide him with

transcripts at no cost. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-
rials before the court and argument would not aid the decisional

process.




                                                         AFFIRMED




                                2